Title: To James Madison from Rufus King, 5 July 1802 (Abstract)
From: King, Rufus
To: Madison, James


5 July 1802, London. No. 71. Reports that the loan recently obtained by the Dutch government at a rate of interest “hitherto unknown in that frugal and industrious Country” has “excited a good deal of curiosity.” It is believed that part of the loan, in the amount of 15 million guilders, has been paid to France to secure release from the claims of the Prince of Orange, pursuant to the separate agreement signed at Amiens between the French and Dutch ambassadors. “The plan of indemnities about which the Princes of Germany have been so long amused, is supposed to be settled between France Russia and Prussia, and without the assistance of Austria. We are told that the Prince of Orange is to receive his Indemnity in Germany, and that Austria will … acquiesce in a Settlement made under the influence of France, and sanctioned by her most powerful Neighbours.” Commercial negotiations between Great Britain and France have made little progress; meanwhile France is aggressively pursuing its interest in ways not entirely congruent with its professions regarding European peace. Otto still awaits his successor. This will probably delay his arrival in the U.S. until spring.
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC 2 pp.; in a clerk’s hand, signed by King; docketed by Brent as received 23 Sept. Printed in King, Life and Correspondence of Rufus King, 4:144–45.



   
   For the reorganization of the German states by Napoleon, see Robert R. Livingston to JM, 3 July 1802, and n. 7.


